



FORM OF
PERFORMANCE STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
SHAKE SHACK INC.
2015 INCENTIVE AWARD PLAN


THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of
April 26, 2016, by and between Shake Shack Inc., a Delaware corporation (the
“Company”), and [Name of Participant] (“Participant”). Capitalized terms in this
Agreement that are not defined shall have the meaning set forth in the Shake
Shack Inc. 2015 Incentive Award Plan (the “Plan”).


WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Company (“Board”) or such other committee or subcommittee
appointed from time to time by the Board (the “Committee”);


WHEREAS, Section 10.1 of the Plan authorizes the Committee to grant Performance
Awards to Employees in order to retain and incentivize such individuals;
WHEREAS, Sections 2.39 and 10.1 of the Plan provide that Performance Awards
include performance stock unit awards (“Performance Stock Units”) that are
payable in Restricted Stock Units representing the right to receive shares of
Common Stock of the Company (“Restricted Stock Units”);
WHEREAS, the Committee wishes to grant awards of Performance Stock Units that
issue into Restricted Stock Units based on the achievement of specified
Performance Goals (as defined in each Award Supplement (defined below) based on
certain Performance Criteria (as set forth in each Award Supplement) during a
certain Performance Period (as defined in each Award Supplement) to selected
Employees in accordance with the Plan;
WHEREAS, the Committee wishes to authorize the issuance of such Restricted Stock
Units upon the settlement of the Performance Stock Units, which Restricted Stock
Units shall vest based on Participant’s continued service over a certain time
period (as set forth in each Award Supplement), with a certain number of the
Restricted Stock Units vesting on each Vesting Date (defined in each Award
Supplement); and
WHEREAS, the Committee has designated Participant as an Employee eligible to
receive an award of Performance Stock Units under the Plan pursuant to the terms
and conditions of the Plan, this Agreement and each Award Supplement.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Performance Stock Unit Awards. For any Performance Stock Unit awards made to
the Participant pursuant to Section 10.1 of the Plan, this Agreement, the Plan
and each applicable Award Supplement will govern. Each Performance Stock Unit
award will be evidenced by a Supplement to Performance Stock Unit Award
Agreement, to be attached to this Agreement from time to time (each, an “Award
Supplement”). Each Award Supplement will indicate the number of Units (defined
below) awarded to the Participant, the Vesting Date, the Performance Criteria,
the Performance Goals, the Performance Period, and any additional restrictions
that are applicable to each such Performance Stock Unit award.


2. Award Grant. Subject to the restrictions and other conditions set forth in
the Plan, this Agreement, and each Award Supplement, the Committee, on the
applicable Award Date (defined in each Award Supplement), shall authorize the
grant of a certain number of Performance Stock Units to Participant (the
“Units”), which may issue into Restricted Stock Units upon settlement of the
Units following the expiration of the applicable Performance Period based on the
Company’s determination and certification of the extent to which the applicable
Performance Goals have been achieved with respect to such applicable Performance
Period. The actual number of Restricted Stock Units that is issued and awarded
to Participant in accordance with Section 3 and each Award Supplement is
hereinafter referred





--------------------------------------------------------------------------------





to as the “Issued Restricted Stock Units.” The Issued Restricted Stock Units
will become vested and payable in accordance with Section 3 hereof and each
Award Supplement. As set forth in each Award Supplement, the number of Units
that will become Issued Restricted Stock Units may be increased or decreased, as
applicable, based upon the Company’s determination and certification of the
achievement of the Performance Goals with respect to the Performance Period.


3. Issuance and Vesting of Restricted Stock Units.


(a) Issuance. Subject to Section 3(b) below, following the completion of the
Performance Period, the Restricted Stock Units, if any, shall issue and be
awarded on the date on which the Company determines and certifies the extent to
which the Performance Goals have been achieved during the Performance Period
(each such date, the “RSU Issuance Date”). The Committee’s determination and
certification of the number of Units that will become Issued Restricted Stock
Units pursuant to this Section 3 and each Award Supplement shall be final and
binding on Participant. The portion of the Units, if any, that does not become
Issued Restricted Stock Units in accordance with this Section 3(a) and each
Award Supplement shall be automatically forfeited in its entirety on the RSU
Issuance Date. Consistent with the definition of “Termination of Service” set
forth in Section 2.60 of the Plan, a Termination of Service shall not be deemed
to occur hereunder until the later of (x) the date of Participant’s termination
of employment with the Company and its Affiliates or (y) the termination of any
period during which Participant provides consulting services to the Company or
its Affiliates. Except as provided in Section 3(b) and except as may be provided
in an employment letter or agreement or other contractual arrangement between
Participant and the Company, if Participant experiences a Termination of Service
for any reason whatsoever prior to the RSU Issuance Date, 100% of Participant’s
Units shall be immediately forfeited and Participant shall not be entitled to
receive any Issued Restricted Stock Units pursuant to this Section 3(a) or the
applicable Award Supplement.


(b) Vesting. The Issued Restricted Stock Units shall vest on each Vesting Date
in accordance with the vesting conditions set forth in each Award Supplement.


Notwithstanding the foregoing, if Participant incurs a Termination of Service
due to death or Disability prior to the RSU Issuance Date, Participant shall be
eligible to receive on the first Vesting Date a pro-rata portion of the first
tranche of the Issued Restricted Stock Units Participant would have been
eligible to receive, the number of which shall be pro-rated based on the portion
of the Performance Period during which Participant was employed.


For purposes of this Agreement, “Disability” shall mean Participant’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that can be expected to last for a continuous period of not less than
twelve (12) months.


(c) Except as provided in Section 3(b) or except as may be provided in an
employment letter or agreement or other contractual arrangement between the
Company and Participant, there shall be no proportionate or partial vesting of
the Issued Restricted Stock Units prior to the Vesting Dates.


(d) If all or a portion of the Issued Restricted Stock Units is not vested on
the date of Participant’s Termination of Service, the unvested portion of the
Issued Restricted Stock Units shall be automatically forfeited in its entirety
as of the date of such Termination of Service.


4. Payment. Subject to the terms of this Agreement and the Plan, Participant
shall receive one share of Common Stock with respect to each vested Issued
Restricted Stock Unit within thirty (30) days of the applicable Vesting Date
(such date, the “Payment Date”).


5. Dividend Equivalents. Cash dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of Participant with respect
to the each Issued Restricted Stock Unit awarded to Participant, provided, that
such cash dividends shall not be deemed to be reinvested in shares of Common
Stock and will be held uninvested and without interest. Participant’s right to
receive any such cash dividends shall vest if and when the related Issued
Restricted Stock Unit vests, and such cash dividends shall be paid in cash to
Participant if and when the related





--------------------------------------------------------------------------------





Issued Restricted Stock Unit is paid to Participant. Stock dividends on shares
of Common Stock shall be credited to a dividend book entry account on behalf of
Participant with respect to each Issued Restricted Stock Unit awarded to
Participant. Participant’s right to receive any such stock dividends shall vest
if and when the related Issued Restricted Stock Unit vests, and such stock
dividends shall be paid in stock to Participant if and when the related Issued
Restricted Stock Unit is paid to Participant.


6. Rights as a Stockholder. Participant shall have no rights as a stockholder
with respect to any Units, Issued Restricted Stock Units or shares of Common
Stock subject to the Issued Restricted Stock Units unless and until Participant
has become the holder of record of such shares of Common Stock, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares, except as otherwise specifically
provided for in this Agreement or the Plan.


7. Restrictions on Transfer. The Units and the Issued Restricted Stock Units,
and any part thereof, may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution.


8. Plan Provisions Control. This Agreement and each Award Supplement are subject
to all the terms, conditions and provisions of the Plan, including any
amendments thereto, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Committee or the Company, and as may be in
effect from time to time. The Plan is incorporated herein and into each Award
Supplement by reference. If and to the extent that this Agreement or each Award
Supplement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement and each
Award Supplement shall be deemed to be modified accordingly. This Agreement and
each Award Supplement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes any prior agreements between
the Company and Participant with respect to the subject matter hereof.


9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of Participant in order to carry
out the provisions of this Section 9.


10. Not a Contract of Employment. Nothing in this Agreement, each Award
Supplement or in the Plan shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.


11. Transfer of Personal Data. Participant authorizes, agrees and unambiguously
consents to the transmission by the Company of any personal data information
related to the Units, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of Participant’s home country
and including to countries with less data protection than the data protection
provided by Participant’s home country. This authorization/consent is freely
given by Participant.


12. Withholding Taxes. The Company shall, with respect to any taxable event
concerning Participant as a result of the Plan or this Agreement, deduct any
Federal, state, local or foreign taxes required by law to be withheld by
reducing the number of shares of Common Stock otherwise deliverable. Any
fraction of a share of Common Stock required to satisfy such tax obligations
shall also be reduced.


13. Section 409A of the Code. Although the Company does not guarantee the tax
treatment of any payments under this Agreement or each Award Supplement, the
intent of the parties is that payments under this Agreement and each Award
Supplement be exempt from, or comply with, Section 409A of the Code and,
accordingly, to the maximum





--------------------------------------------------------------------------------





extent permitted, this Agreement and each Award Supplement shall be interpreted
in accordance with the foregoing. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Participant as a result of Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code. The Units and the Issued Restricted
Stock Units are intended to be subject to the terms and conditions of the Plan
with respect to Section 409A of the Code. Whenever a payment under this
Agreement or each Award Supplement may be paid within a specified period, the
actual date of payment within the specified period shall be within the Company’s
sole discretion.


14. Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and each Award Supplement and to adopt such rules for the
administration, interpretation and application of the Plan, this Agreement and
each Award Supplement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, this Agreement or each Award Supplement.


15. Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Issued Restricted Stock Units in such circumstances as it, in its
sole discretion, may determine. In addition, upon the occurrence of certain
events relating to the Common Stock contemplated by Section 14.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Stock), the Administrator may make such adjustments as the Administrator deems
appropriate in the number of shares of Common Stock subject to the Units and the
kind of securities that may be issued upon settlement. Participant acknowledges
that the Units are subject to adjustment, modification and termination in
certain events as provided in this Agreement, each Award Supplement and the
Plan, including Section 14.2 of the Plan.


16. Successors and Assigns. The Company may assign any of its rights under this
Agreement and each Award Supplement to single or multiple assignees, and this
Agreement and each Award Supplement shall inure to the benefit of the successors
and assigns of the Company. Subject to the restrictions on transfer set forth in
Section 7 and the Plan, this Agreement and each Award Supplement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


17. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement and each Award
Supplement creates only a contractual obligation on the part of the Company as
to amounts payable and shall not be construed as creating a trust. Neither the
Plan nor any underlying program, in and of itself, has any assets. Participant
shall have only the rights of a general unsecured creditor of the Company with
respect to amounts credited and benefits payable, if any, with respect to the
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor.


18. Counterparts. This Agreement and each Award Supplement may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.


19. Entire Agreement. The Plan, this Agreement and each Award Supplement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.


20. Agreement Severable. In the event that any provision of this Agreement or
any Award Supplement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement or any Award
Supplement.


21. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a





--------------------------------------------------------------------------------





notice given pursuant to this Section 21, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.


22. Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Units or Issued Restricted Stock Units in any material way
without the prior written consent of Participant.


23. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, this Agreement or any Award Supplement, if Participant is
subject to Section 16 of the Exchange Act, the Plan, this Agreement, each Award
Supplement, the Units and the Issued Restricted Stock Units shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


24. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


25. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and each Award Supplement regardless of the law that
might be applied under principles of conflicts of laws.


26. Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Units are awarded and may be settled, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.











--------------------------------------------------------------------------------






NO ACQUIRED RIGHTS.
PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR AMEND
THE PLAN AT ANY TIME; (B) THE AWARD OF PERFORMANCE STOCK UNITS AND ISSUED
RESTRICTED STOCK UNITS MADE UNDER THIS AGREEMENT AND EACH AWARD SUPPLEMENT IS
COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT THE SOLE
DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT
LIMITATION, THE PERFORMANCE STOCK UNITS OR ISSUED RESTRICTED STOCK UNITS AWARDED
HEREUNDER AND UNDER EACH AWARD SUPPLEMENT) GIVE PARTICIPANT ANY RIGHT TO ANY
GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.
By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, this Agreement, each Award Supplement and all
applicable laws and regulations. This Agreement may be electronically accepted
by Participant.




 
 
 
 
 
 
 
 
 
 
 
SHAKE SHACK INC.
 
 
 
 
 
By:
 
 
 
 
 
 
Randy Garutti
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








